                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STEVEN ROY CHRISTANELLI,

             Plaintiff,

v.                                                            No. CV 18-827 CG

NANCY A. BERRYHILL, Acting
Commissioner of the Social
Security Administration,

             Defendant.

     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE ANSWER

      THIS MATTER is before the Court on Defendant’s Motion for Enlargement of

Time to File Answer, (Doc. 10), filed January 25, 2019. Defendant asks for an extension

of time to January 25, 2019, to file an answer in this case. The Court, having considered

the Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

      IT IS THEREFORE ORDERED that Defendant’s Motion for Enlargement of Time

to File Answer, (Doc. 10), is GRANTED.




                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
